Citation Nr: 9928463	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran had active service from July 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his/her claim and to ensure full 
compliance with due process requirements. 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998).  
This duty to assist involves obtaining relevant medical 
reports, opinions, and thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Initial review of the evidentiary record indicates that 
additional evidentiary development should be accomplished 
prior to final appellate determination, for the following 
reasons.  It is noted that the claim is well grounded.

The service representative in his brief dated in July 1999 
notes that the last VA examination for rating purposes was in 
June 1995.  The service representative contends that a remand 
was in order to obtain a current psychiatric examination and 
GAF based upon a review of the veteran's medical records and 
the veteran's current mental status. In light of the 
veteran's long history of chronic neuropsychiatric disorders, 
the Board concurs with the service representative.  

A VA examination should be scheduled and a complete review of 
the veteran's medical claim file by an examiner is necessary 
to determine the current status of his psychiatric 
disability. In addition, if other mental disorders are found, 
a medical opinion is required as to whether the veterans 
neuropsychiatric disorder is solely due to his service 
connected PTSD, or was also related to other non-service 
mental disabilities.  In order to clarify the veteran's 
disability picture, the Board concludes that a medical 
opinion is required.  The psychiatrists should also have an 
opportunity to address the extent of functional and 
industrial impairment from the veteran's service connected 
PTSD.

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

Accordingly, the case is remanded as follows:

1.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD, or 
other mental disorders, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

3.  Thereafter, and whether additional 
records are obtained or not, the 
appellant should be scheduled for a VA 
psychiatric examination. The entire 
claims folders should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination report. The 
examiner(s) should review the pertinent 
history of the veteran's service-
connected PTSD. All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail. 
The examination report should include a 
detailed account of all manifestations of 
psychiatric pathology found to be 
present. If there are different 
psychiatric disorders, the examiner must 
reconcile the diagnoses to the extent 
possible. It is essential that the 
examiner specify which symptoms are 
associated with the service-connected 
PTSD. If certain symptoms cannot be 
disassociated from one disorder to 
another, it should be specified. If the 
veteran is found to be suffering from a 
psychiatric disorder(s) in addition to 
PTSD, the examiner must render an opinion 
as to whether or not the additional 
psychiatric disorder(s) was caused by or 
is part of the service-connected 
disorder. If there is no association 
between the existing psychiatric 
disorders, the examiner must indicate so, 
and should separate the symptoms 
associated with each disorder. Finally, 
the examiner should indicate to what 
extent, if any, the service-connected 
disorder aggravates or intensifies the 
symptoms of any other existing 
psychiatric pathology.  The examiner must 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
must provide a definition of the score 
assigned.  This should reflect impairment 
caused by the PTSD.  The psychiatrist 
should also express an opinion as to the 
extent of the social and industrial 
limitations imposed by the 
service-connected psychiatric pathology.  
The diagnosis should be in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders of the 
American Psychiatric Association.  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5.  The RO should review all the evidence 
and readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for PTSD, currently evaluated at 30 
percent disabling. Consideration should 
be given to the change in the psychiatric 
criteria effective in November 1996, as 
appropriate, and the RO should ascertain 
which rating criteria are more favorable 
to the appellant. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). If a 
determination as to which regulations are 
more favorable cannot be made, the RO 
should rate the veteran's PTSD under both 
the old and new rating criteria. To the 
extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case. This 
document should include the reasons and 
bases for the holdings, and should 
provided notice of the change in legal 
criteria to which reference is made 
above. Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case. 
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








